internal_revenue_service national_office technical_advice_memorandum april tam-101043-04 cc corp b04 number release date index uil no case-mis no ---------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------------ ------------------------------------ -------------------------- ---------------- -------------- ------------------------ legend ---------------------------------------------- ------------------------------------ parent ----------------------------------------------------------------------------- -------------------------------------------------------------------- target ---------------------------------------------------------------------------- date date date x y z ------------------------ ------------------------ ---------------------- -------------- -------------- ------- tam-101043-04 issue s for purposes of applying the corporate_equity_reduction_transaction cert rules of sec_172 and h should the interest_expense incurred by target on post-cert third-party debt be included in the determination of the allocable_interest deduction for the loss limitation years should the interest_expense incurred by target on pre-cert third-party debt be included in the p group s 3-year interest_expense average for purposes of calculating the allocable_interest deduction limitation under sec_172 conclusion s under sec_172 target s post-cert interest_expense on third- party debt must be taken into account in determining the p group s allocable_interest deductions under sec_172 target s pre-cert interest_expense on third-party debt must be taken into account in computing the p group s 3-year interest_expense average for purposes of calculating the sec_172 limitation facts the information submitted indicates that parent is the common parent of a consolidated_group the p group that files its returns on the basis of a calendar taxable_year on date parent purchased all of the outstanding_stock of target an unrelated corporation the aacquisition prior to the acquisition target was the common parent of a consolidated_group as a result of the acquisition target and its subsidiaries became members of the p group parent financed the acquisition in part by borrowing either dollar_figurex according to the taxpayer or dollar_figurey according to examination from a third-party lender both prior and for purposes of this memorandum all further references to target include target s subsidiaries the factual disagreement between the parties on the amount borrowed is immaterial to the conclusions reached in this memorandum tam-101043-04 subsequent to the acquisition parent and target each incurred interest_expenses on the repayment of third-party debt law sec_172 provides in pertinent part that if there is a corporate_equity_reduction_transaction and an applicable_corporation has a corporate equity reduction interest loss for any loss limitation_year ending after date then the corporate equity reduction interest loss shall be a net_operating_loss_carryback and carryover except that such loss shall not be carried back to a taxable_year preceding the taxable_year in which the corporate_equity_reduction_transaction occurs sec_172 defines the term aloss limitation_year as the taxable_year in which a corporate_equity_reduction_transaction occurs and each of the succeeding taxable years sec_172 defines an applicable_corporation to include a c_corporation that acquires stock or the stock of which is acquired in a major_stock_acquisition sec_172 provides that the term corporate equity reduction interest loss means with respect to any loss limitation_year the excess if any of-- a the net_operating_loss for such taxable_year over b the net_operating_loss for such taxable_year determined without regard to any allocable_interest deductions otherwise taken into account in computing such loss sec_172 defines aallocable interest deductions as deductions allowed under chapter of the code for interest on the portion of any indebtedness allocable to a corporate_equity_reduction_transaction under sec_172 indebtedness is allocated to a corporate_equity_reduction_transaction in the manner prescribed in sec_263a not tracing interest directly related to any transaction actually related to the cert rather the interest cost of engaging in the cert is determined using the taxpayer s weighted average cost of borrowing sec_172 provides that allocable_interest deductions for any loss limitation_year shall not exceed the excess if any of-- i the amount allowable as a deduction for interest_paid or accrued by the taxpayer during the loss limitation_year over tam-101043-04 ii the average of such amounts for the taxable years preceding the taxable the year in which the corporate_equity_reduction_transaction occurred sec_172 provides that a corporate_equity_reduction_transaction includes a major_stock_acquisition which sec_172 generally defines as the acquisition by a corporation of percent or more by vote or value of the stock in another corporation sec_172 provides that all members of an affiliated_group filing a consolidated_return under sec_1501 shall be treated a sec_1 taxpayer for purposes of sec_172 and h treas reg '1 b i provides in pertinent part that a consolidated_return must include the common parent s items of income gain deduction loss and credit for the entire consolidated_return_year and each subsidiary s items for the portion of the year for which it is a member if the consolidated_return includes the items of a corporation for only a portion of its tax_year determined without taking this section into account items for the portion of the year not included in the consolidated_return must be included in a separate_return including the consolidated_return of another group treas reg '1 b ii a generally provides that if a corporation becomes or ceases to be a member during a consolidated_return_year it becomes or ceases to be a member at the end of the day on which its status as a member changes and its tax_year ends for all federal_income_tax purposes at the end of that day analysis background sec_172 and h the acert rules generally limit the ability of a c_corporation to carry back a net_operating_loss nol incurred as a result of a corporate_equity_reduction_transaction cert in enacting these provisions congress expressed concern that the interest_expense associated with certain debt-financed transactions did not have a sufficient nexus with prior period operations to justify the carryback of nols attributable to such expense see h_r rep no 101st cong 1st sess reprinted in u s c c a n accordingly the cert rules identify a portion of the nol called the corporate equity reduction interest loss or ceril as effectively tainted and prohibit the carryback of the ceril to tax years preceding the cert a special rule in sec_172 treats all members of an affiliated_group filing a consolidated_return a sec_1 taxpayer for purposes of the cert rules thus if a tam-101043-04 group member engages in a cert the losses of all members are potentially subject_to limitation under the cert rules in the case of a consolidated_group the ceril is equal to a the consolidated_net_operating_loss cnol for the taxable_year over b the cnol for the taxable_year determined without regard to any allocable_interest deductions otherwise taken into account in computing such loss sec_172 allocable_interest deductions are interest deductions allowable on the portion of any indebtedness allocated to a cert sec_172 the avoided_cost_method of sec_263a is used to allocate indebtedness to a cert sec_172 the legislative_history describes this method of allocation as follows a corporation s indebtedness is allocable to a cert to the extent that the corporation s indebtedness could have been reduced if the cert had not occurred in the manner prescribed under sec_263a without regard to clause i thereof the interest_expense associated with such indebtedness is equal to a pro_rata portion of the corporation s total interest_expense h_r rep no 101st cong 1st sess reprinted in u s c c a n therefore the allocable_interest deductions are computed by determining the amount of borrowing necessitated by participation in the cert regardless of whether the borrowing was incurred specifically in connection with the cert that borrowing is then deemed to produce interest_expense at the taxpayer s weighted- average cost of borrowing in this case the parties agree that parent s purchase of all of target s stock constituted a amajor stock acquisition within the meaning of sec_172 and that each of parent and target qualifies as an aapplicable corporation as defined in sec_172 the parties further agree that parent s acquisition of target is a cert under sec_172 issue one should the interest_expense incurred by target on post-cert third-party debt be included in the determination of the allocable_interest deduction for the loss limitation years the cnol which is the equivalent of negative taxable_income is computed by combining all of the members separate and consolidated items for the taxable_year but excluding any cnol deduction carried over or carried back from another year see '1 e and 1502-21a f because the consolidated_group is treated as a single_taxpayer the sec_263a weighted- average computation must be done on a group-wide basis tam-101043-04 the taxpayer notes that sec_172 treats all members of a consolidated_group a sec_1 taxpayer for purposes of the cert rules the taxpayer argues that because target became a member of the p group as a result of the cert parent and target are treated as a single_taxpayer under sec_172 therefore the taxpayer concludes that target s post-cert interest_expense on third- party debt must be taken into account in determining the interest_expense that is subject_to limitation under the cert rules relying on the legislative_history examination asserts that in enacting the cert rules congress did not intend to affect a corporation s pre-acquisition debt but rather to limit the carryback of losses attributable to interest_expense on additional debt that was incurred by the acquiring_corporation to fund an acquisition examination therefore contends that only the original borrower s interest deductions should be taken into account for purposes of determining the allocable_interest deduction examination notes that in this case parent incurred interest_expense through borrowing for purposes of financing the acquisition of target examination concludes that target s post-cert interest_expense on third-party debt should not be included in the determination of the allocable_interest deduction for the p group in this case as a result of the date acquisition target became a member of the p group on date ie the beginning of the day following the acquisition '1 b ii a the acquisition which constituted a cert occurred during the z taxable_year thus z is a loss limitation_year sec_172 because target was a member of the p group in a loss limitation_year sec_172 treats all group members as a single_taxpayer and therefore requires target s post-cert interest_expense on third-party debt to be taken into account in determining the p group s allocable_interest deductions for purposes of the cert rules issue two should the interest_expense incurred by target on pre-cert third-party debt be included in the p group s 3-year interest_expense average for purposes of calculating the allocable_interest deduction limitation under sec_172 as noted supra the avoided_cost_method generally has the effect of allocating a taxpayer s new and outstanding indebtedness to a cert the impact of this allocation method may be mitigated in certain cases by the application of sec_172 this mitigating rule has the effect of limiting the ceril and thus the extent to which losses are subject_to the carryback limitations of the cert rules to the lesser_of the allocable_interest deductions for the loss limitation_year or the excess if any of the taxpayer s allowable interest_expense for the loss limitation_year over the average of such amounts for the taxable years prior to the taxable_year in which the cert occurred tam-101043-04 we concluded supra that under sec_172 target s post-cert interest_expense must be taken into account in determining the p group s allocable_interest deductions the related issue arises whether in calculating the sec_172 limitation target s pre-cert interest is to be taken into account the taxpayer argues that if under sec_172 target s post-cert interest deductions are to be included in determining the p group s allocable_interest deductions as a matter of symmetry it follows that target s pre-cert interest_expense must enter the calculation of the sec_172 limitation the taxpayer contends that the failure to adopt a symmetrical approach would distort taxable_income by artificially inflating the amount of interest_expense that is allocated to the cert examination concurs that a symmetrical approach to the treatment of pre- and post-cert interest_expense is necessary consistent with its position under issue one supra examination contends that only the original borrower s interest_expense should be included in the sec_172 3-year baseline examination observes that in this case parent incurred additional interest_expense by borrowing to fund the acquisition of target therefore examination maintains that in applying sec_172 target s pre-cert interest_expense is to be excluded from the p group s 3-year average interest_expense the sec_172 limitation measures the extent to which the taxpayer s post-cert interest_expense has increased over a historical 3-year baseline in the absence of a net increase no losses will be tainted under the cert rules in the case of a cert involving a consolidated_group any change in the composition of the group between the 3-year baseline and the loss limitation_year potentially affects the computation of the sec_172 limitation thereby increasing or decreasing the amount of interest allocated to the cert where as in this case new members join the group as a result of the cert it is important that the group members whose interest_expense is factored into the allocable_interest deduction in the loss limitation_year also be included among the members for whom the 3-year average is computed otherwise if an asymmetrical approach were adopted eg excluding target s pre- cert interest_expense from the 3-year baseline while including target s post-cert interest_expense in the p group s allocable_interest deductions the imbalance would have the effect of artificially inflating the interest_expense associated with the cert accordingly because sec_172 requires target s interest_expense to be taken into account in computing the p group s allocable_interest deductions it follows that target s interest_expense must also be taken into account in computing the average interest_expense in the 3-year baseline under sec_172 as a final matter we note that target joined the p group on date and thus had a short taxable_year for the period from date through date see '1 tam-101043-04 b i solely for purposes of determining the p group s allocable_interest deductions and the sec_172 limitation target s_short_year should be disregarded and target s taxable years should be aligned with those of the p group in order to clearly reflect income cf sec_1502 authorizing issuance of regulations to ensure the clear reflection of the consolidated_group s income_tax_liability caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
